PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/378,589
Filing Date: 14 Dec 2016
Appellant(s): Posi Visionary Solutions, LLP



__________________
Brian O’Shaughnessy
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 2/9/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 8/31/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

	Claims 1 and 7-14 stand rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Esquea et al. (US 2008/0038336 Al, Feb. 14, 2008, hereafter as “Esquea”) in view of Reaume et al. (US 2007/0105878 Al, May 10, 2007, hereafter as “Reaume”), Sims et al. (WO 95/01803 Al, Jan. 19, 1995, hereafter as "Sims") and Wyrobnik (DE 10 2005 049 649 Al, Apr. 19, 2007, Machine translation, hereafter as “Wyrobnik”), and as evidenced by Longstreth et al. ("Functional Bowl Disorders”, Gastroenterology 2006; 130: 1480-1491, hereafter as “Longstreth”) and Jones (“The effect of glidant addition on the flowability of bulk particulate solids”, J. Soc. Cosmet. Chem. 1970, 21: 483-500, hereafter as “Jones”).
	The instant claims are drawn to a method of treating recurring abdominal discomfort or pain in a patient comprising 1) identifying a patient having recurring abdominal discomfort or pain for at least three days per month for the last three months, wherein the recurring abdominal discomfort or pain is associated with two or more of the following conditions in the patient: a) improvement with defecation, b) onset associated with a change in the frequency of bowel movements, and c) onset associated with a change in the appearance of stool, and wherein the discomfort is a disagreeable sensation not described as pain, and 2) administering to the patient a pharmaceutical composition in an amount effective for treating the recurring abdominal discomfort or pain in the patient, wherein the pharmaceutical composition consists of 200 mg trimebutine maleate, 75 mg simethicone, 450 U/gal α-D-galactosidase, and pharmaceutically acceptable excipients, and wherein the abdominal discomfort or pain in the patient is reduced.
	Regarding instant claim 1, Esquea teaches a solid pharmaceutical composition comprising at least a regulation agent of intestinal motility, preferably trimebutine maleate, at least one antiflatulent, preferably simethicone, and excipients including at least a flowability promoter, one or more lubricant, at least an extender/diluent, at least a disintegrant, and at least a binder for the treatment of functional bowel disorders such as irritable bowel syndrome (IBS) (abstract; [0002] and [0008]; Examples). Esquea further teaches oral dosage forms including tablets, coated tablets and capsules ([0038]). Esquea also teaches methods for treating lower gastrointestinal (GI) disorders/ functional bowel disorders (e.g., IBS), more particularly for alleviating symptoms associated with such disorders, the method comprising administering said pharmaceutical composition, wherein said symptoms include abdominal discomfort and pain ([0002], [0007], [0009], [0011], [0013], [0014], [0025] and [0060]). Esquea teaches including trimebutine in amounts of about 100 to 300 mg and exhibits a particular formulation comprising 200 mg of trimebutine ([0037]; Example 3).  
	Regarding the limitation “wherein the abdominal discomfort or pain the patient is reduced”, Esquea also teaches that administration of simethicone is used as an adjunct in the symptomatic treatment of flatulence, functional gastric bloating, and postoperative gas pains and effectively relieves the pain and pressure commonly associated with the presence of gas in the GI tract ([0031]).  Esquea further teaches the trimebutine is known in the art to be effective in the treatment/reduction of abdominal pain ([0013]).
	Esquea is silent to α-D-galactosidase.
	Reaume teaches known drugs that are useful in treating IBS including α-D-galactosidase and simethicone (paragraph [0130]).
	Sims teaches pharmaceutical formulations for the treatment of GI disorders and relief of symptoms thereof comprising an H2 antagonist, a GI motility agent (e.g., trimebutine) and optionally, simethicone or α-D-galactosidase (abstract; page 3, line 23). Sims particularly teaches simethicone and α-D-galactosidase are known as being effective in the relief of flatulence (abstract).
	Esquea, Reaume and Sims are all drawn to compositions for the use of treating GI disorders/relieving GI discomfort, thus, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to include α-D-galactosidase into the invention of Esquea with a reasonable expectation of success. A skilled artisan would have been motivated to do so because Reaume teaches α-D-galactosidase and simethicone are both effective in treating IBS and Sims teaches that α-D-galactosidase and simethicone can be administered in combination with trimebutine and are both known as being effective in the relief of flatulence (abstract). Reaume and Sims effectively teach that simethicone and α-D-galactosidase are therapeutic equivalents.  MPEP 2144.06 states that “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.”  Accordingly, a skilled artisan would have reasonably expected a composition comprising trimebutine maleate, simethicone and α-D-galactosidase that effectively treats GI disorders including IBS and symptoms thereof including abdominal discomfort and pain.
	The references do not explicitly recite, “identifying a patient having recurring abdominal discomfort or pain for at least three days per month of the last three months, wherein the recurring abdominal discomfort or pain in the patient is associated with two or more of the following conditions in the patient: a) improvement with defecation, b) onset associated with a change in the frequency of bowel movements, and c) onset associated with a change in the appearance of stool, and wherein the discomfort is a disagreeable sensation not described as pain”.
	However, as discussed above, the references teach that each ingredient is taught to treat IBS.  IBS is defined as “a functional bowel disorder in which abdominal pain or discomfort is associated with defecation or a change in bowel habit, and with features of disordered defecation” as evidenced by Longstreth (page 1480). The diagnostic criteria for IBS includes “recurrent abdominal pain or discomfort at least 3 days per month in the last 3 months associated with 2 or more of the following: 1) improvement with defecation, 2) onset associated with a change in frequency of stool and 3) onset associated with a change in form (appearance) of stool” as evidenced by Longstreth (page 1481). Therefore, the treating of IBS necessarily includes the diagnosing or identifying a patient having IBS. Said treating IBS also includes treating the symptoms thereof. Thus, the references also read on the symptomatic criteria that a practitioner would use to identify and diagnose IBS prior to the treatment thereof.
	Regarding the limitation, “75 mg of simethicone”, the references are silent to a particular embodiment comprising said amount; however, Esquea generally teaches including simethicone in amounts of about 20 mg to 125 mg ([0033]). MPEP 2144.05 states, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’” Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to optimize the amount of simethicone taught in Esquea by way of routine experimentation with a reasonable expectation of success because the prior art teaches the general conditions of the claim and it is not inventive to discover the optimum amount(s) within a disclosed range.
	Regarding the limitation, “450 U/gal α-D-galactosidase”, the references are silent to said particular amount.  However, Wyrobnik teaches compositions comprising α-galactosidase for the purpose of relieving GI discomfort due to gas/bloating/flatulence (abstract; pages 3-4). Wyrobnik also teaches suitable amounts of α-galactosidase being 50-100,000 GalU, preferably 100 to 50,000 GalU, particularly preferably from 100 to 5,000 GalU per dosage unit (page 9).  
	Esquea, Reaume, Sims and Wyrobnik are all drawn to compositions for the use of treating GI disorders/relieving GI discomfort, thus, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to include α-D-galactosidase in an amount of 450 U/gal of with a reasonable expectation of success because Wyrobnik teaches a general range, which includes the claimed amount, to be effective relieving GI discomfort due to gas/bloating/flatulence and “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” (MPEP 2144.05). A skilled artisan would have been motivated to optimize the amount of α-D-galactosidase by way of routine experimentation because it is the normal desire of scientists or artisans to improve upon what is already generally known and determine the optimum values in a disclosed range.

	Regarding instant claim 7, Esquea teaches a pharmaceutical composition containing the particular pharmaceutical excipients, a flowability promoter, a lubricant, a diluent, a disintegrant and a binder (abstract).  It is understood in the art that a glidant is also known as a flowability promoter as evidenced by Jones (page 483).  While Esquea doesn't explicitly teach the term “absorbing agents”, Esquea does teach the particular agents, microcrystalline cellulose, colloidal silicon dioxide and dicalcium phosphate ([0040], [0043], [0050], [0052] and [0053]; Table 1) which are named as absorbing agent examples in the instant specification (Table at page 14) and instant claim 10.  It is noted that some of the excipients listed in the Table at page 14 of the specification have multiple functions such as colloidal silicon dioxide (absorbing agent and gliding agent), corn starch (binding agent and disintegrating agent), and microcrystalline cellulose (diluting agent and absorbing agent) (see also instant claims 8-11 and 13).  Thus, in light of the specification’s teachings, the inclusion of a particular excipient such as colloidal silicon dioxide would meet both limitations of “an absorbing agent” and “a gliding agent”.  While Esquea does not explicitly teach the combination of excipients consisting of a binding agent, a diluting agent, an absorbing agent, a disintegrating agent, a lubricating agent and gliding agent, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine said excipients with a reasonable expectation of success because Esquea teaches that said excipients are suitable for the intended purpose of formulations comprising trimebutine maleate and simethicone for treating GI disorders (MPEP 2144.07).  

	Regarding instant claim 8, Esquea teaches the particular binding agents, corn starch, and methylcellulose ([0043] and [0054]).  While Esquea does not teach a particular embodiment comprising said particular binding agents, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to select the particular excipients, corn starch or methylcellulose with a reasonable expectation of success because Esquea teaches that said excipients are suitable for the intended purpose of incorporation into a pharmaceutical composition comprising trimebutine maleate and simethicone for the treatment of GI disorders (MPEP 2144.07) and it is well within the purview of a skilled artisan to select particular excipients depending on the desired result.

	Regarding instant claim 9, Esquea teaches the particular diluents, lactose, sucrose, mannitol and microcrystalline cellulose ([0043] and [0052]). While Esquea does not teach a particular embodiment comprising said particular diluents, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to select the particular excipients, lactose, sucrose, mannitol or microcrystalline cellulose with a reasonable expectation of success because Esquea teaches that said excipients are suitable for the intended purpose of incorporation into a pharmaceutical composition comprising trimebutine maleate and simethicone for the treatment of GI disorders (MPEP 2144.07) and it is well within the purview of a skilled artisan to select particular excipients depending on the desired result.

	Regarding instant claim 10, Esquea doesn't explicitly teach “absorbing agents”, however, Esquea does teach the particular agents, microcrystalline cellulose, colloidal silicon dioxide and dicalcium phosphate ([0040], [0043], [0050], [0052] and [0053]; Table 1) which are named as absorbing agent examples in the instant specification (Table at page 14). It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to select the particular excipients, microcrystalline cellulose, colloidal silicon dioxide or dicalcium phosphate with a reasonable expectation of success because Esquea teaches that said excipients are suitable for the intended purpose of incorporation into a pharmaceutical composition comprising trimebutine maleate and simethicone for the treatment of GI disorders (MPEP 2144.07) and it is well within the purview of a skilled artisan to select particular excipients depending on the desired result.

	Regarding instant claim 11, Esquea teaches the particular disintegrating agents, corn starch, sodium croscarmellose and cross-linked polyvinylpyrrolidone ([0053]).  While Esquea does not teach a particular embodiment comprising said particular disintegrating agents, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to select the particular excipients, corn starch, sodium croscarmellose or cross-linked polyvinylpyrrolidone with a reasonable expectation of success because Esquea teaches that said excipients are suitable for the intended purpose of incorporation into a pharmaceutical composition comprising trimebutine maleate and simethicone for the treatment of GI disorders (MPEP 2144.07) and it is well within the purview of a skilled artisan to select particular excipients depending on the desired result.

	Regarding instant claim 12, Esquea teaches the particular lubricating agents, talc, magnesium stearate and stearic acid ([0051]).  While Esquea does not teach a particular embodiment comprising said particular lubricating agents, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to select the particular excipients, talc, magnesium stearate or stearic acid with a reasonable expectation of success because Esquea teaches that said excipients are suitable for the intended purpose of incorporation into a pharmaceutical composition comprising trimebutine maleate and simethicone for the treatment of GI disorders (MPEP 2144.07) and it is well within the purview of a skilled artisan to select particular excipients depending on the desired result.

	Regarding instant claim 13, Esquea teaches colloidal silicon dioxide (Table 1). While Esquea does not teach a particular embodiment consisting of the particular combination of ingredients, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to select the particular excipient, colloidal silicon dioxide with a reasonable expectation of success because Esquea teaches that said excipient is suitable for the intended purpose of incorporation into a pharmaceutical composition comprising trimebutine maleate and simethicone for the treatment of GI disorders (MPEP 2144.07) and it is well within the purview of a skilled artisan to select particular excipients depending on the desired result.

	Regarding instant claim 14, said claim is drawn to a method of treating abdominal discomfort or pain and essentially combines the all of the elements of claims 1 and 7-13 with the additional limitation, “wherein the recurring abdominal discomfort or pain and the two or more conditions in the patient began at least six months before the identifying”.
	The references teach/suggest the elements of claims 1 and 7-13 discussed above.
	Esquea is silent to an embodiment combining the particular excipients claimed.  As explained above, Esquea teaches the particular binding agents, corn starch, and methylcellulose ([0043] and [0054]), the particular diluents, lactose, sucrose, mannitol and microcrystalline cellulose ([0043] and [0052]), the particular absorbing agents, microcrystalline cellulose, colloidal silicon dioxide and dicalcium phosphate ([0040], [0043], [0050], [0052] and [0053]; Table 1), the particular disintegrating agents, corn starch, sodium croscarmellose and cross-linked polyvinylpyrrolidone ([0053]), the particular lubricating agents, talc, magnesium stearate and stearic acid ([0051]), and the particular gliding agent, colloidal silicon dioxide (Table 1).  It is further noted that Sims and Reaume teach the inclusion of well-known pharmaceutical excipients (Reaume at [0117] and [0118] and Sims at page 10, lines 17-33).
	Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to combine the particular excipients claimed with a reasonable expectation of success because the references teach that said excipients are suitable for the intended purpose of incorporation into a pharmaceutical composition containing trimebutine maleate, simethicone and α-D-galactosidase for the treatment of GI disorders (MPEP 2144.07) and it is well within the purview of a skilled artisan to select and combine particular well-known excipients depending on the desired result.
	Esquea, Reaume and Sims are silent to the additional limitation, “wherein the recurring abdominal discomfort or pain and the two or more conditions in the patient began at least six months before the identifying”.
	However, as discussed above, Esquea, Reaume and Sims teach that each active ingredient is taught to treat IBS or symptoms thereof.  IBS is defined as “a functional bowel disorder in which abdominal pain or discomfort is associated with defecation or a change in bowel habit, and with features of disordered defecation” as evidenced by Longstreth (page 1480). The diagnostic criteria for IBS includes “recurrent abdominal pain or discomfort at least 3 days per month in the last 3 months associated with 2 or more of the following: 1) improvement with defecation, 2) onset associated with a change in frequency of stool and 3) onset associated with a change in form (appearance) of stool” as evidenced by Longstreth (page 1481). Longstreth further teaches that the diagnostic criteria requires that symptoms began at least 6 months prior to diagnosis (page 1481).  Therefore, the diagnosing/identifying step discussed above necessarily includes the limitation, “wherein the recurring abdominal discomfort or pain and the two or more conditions in the patient began at least six months before the identifying”.

	Thus, the combined teachings of Esquea, Reaume, Sims and Wyrobnik render the instant claims prima facie obvious.

(2) Response to Argument
(A) 103 rejection over Esquea, Reaume, Sims and Wyrobnik and as evidenced by Longstreth and Jones
(i) In the Brief filed 2/9/2022, Appellant argues that Esquea describes the use of trimebutine and simethicone in treating a gastrointestinal disorder characterized by diarrhea and flatulence whereas Longstreth teaches that IBS is distinct from generalized gastrointestinal disorders associated with diarrhea.  Appellant states that Longstreth teaches that IBS is associated with defecation or a change in bowel habit, and that this can be manifested as either diarrhea or constipation.  Appellant argues that one skilled in the art would have been motivated to use a treatment for diarrhea as interchangeable with a treatment for IBS, particularly if it were an IBS subgroup associated with constipation.  Appellant alleges that the rejection conflates the two conditions, and infers that they are interchangeable and that the treatments and dosages are likewise interchangeable.  Brief, pages 7-8.
In response, it is respectfully submitted that Appellant’s argument only considers references, Esquea and Longstreth whereas the rejection is based on the combined teachings of Esquea, Reaume, Sims and Wyrobnik and evidentiary references Longstreth and Jones.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  It is also submitted that Esquea teaches methods of treating lower gastrointestinal disorders and symptoms thereof and treating functional bowel disorders including symptoms of abdominal pain, discomfort, bloating and cramping due to gas and/or diarrhea comprising administering trimebutine and simethicone ([0002], [0008]-[0011] and [0060]).  Esquea also teaches the particular functional bowel disorder, IBS ([0007]-[0008]) and trimebutine’s known effectiveness in the treatment of abdominal pain in patients with functional bowel disorders, especially IBS ([0013]-[0014]).  Thus, Esquea clearly describes treating functional bowel disorders such as IBS utilizing a composition comprising trimebutine and simethicone.  Appellant is reminded that references are relevant as prior art for all they contain (MPEP 2123).  Longstreth teaches that IBS is a functional bowel disorder in which abdominal pain or discomfort is associated with defecation or a change in bowel habits (pg. 1480, last para.).  Longstreth also teaches that diarrhea is associated with IBS in 3 of the 4 IBS subtypes (pg. 1481; Table 2). Regarding Applicant’s statement that a skilled artisan would not have been motivated to use a treatment for diarrhea if it were an IBS subgroup associated with constipation, it should be noted that there is nothing in the claims that require or exclude the symptoms of diarrhea and/or constipation.  Appellant appears to be arguing limitations that are not in the claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Furthermore, Longstreth explains that diarrhea can be a symptom of IBS for some IBS patients.  The claims do not further specify that the patient population experiences constipation, diarrhea or both.  It is respectfully submitted that the teachings of the references have been properly applied to establish a prima facie case of obviousness for the claims as they are currently written.  Appellant’s arguments are also insufficient because Appellant’s argument is to Esquea and Longstreth whereas the rejection is based on the combination of Esquea, Reaume, Sims and Wyrobnik and evidentiary references Longstreth and Jones.  For these reasons, Appellant’s argument is unpersuasive.

(ii) In the Brief filed 2/9/2022, Appellant argues that Esquea teaches that special precautions must be observed when combining active agents in the treatment of gastrointestinal disorders due to observed adverse consequences.  Appellant states that the subordinate references do not provide the missing teaching and points to Reaume which teaches that both simethicone and α-D-galactosidase are known to treat IBS.  Appellant alleges that Reaume does not teach or suggest that those drugs can be combined, nor does Reaume teach or suggest that those drugs can be further combined with trimebutine in an effective treatment for IBS.  Appellant asserts that in view of Esquea’s teaching of the need for special precautions in combining drugs for GI disorders, Reaume cannot properly be combined with Esquea to arrive at the claimed invention.  Brief, page 8.
In response, it is respectfully submitted that Appellant’s argument only considers references, Esquea and Reaume whereas the rejection is based on the combined teachings of Esquea, Reaume, Sims and Wyrobnik and evidentiary references Longstreth and Jones.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Appellant’s argument fails to include Sims which is a relevant reference to Appellant’s argument.  As explained in the rejection, Esquea teaches a pharmaceutical composition comprising at least a regulation agent of intestinal motility, preferably trimebutine maleate, at least one antiflatulent, preferably simethicone, and excipients for the treatment of functional bowel disorders such as IBS (abstract; [0002] and [0008]).  Esquea is silent to α-D-galactosidase, however Reaume teaches that α-D-galactosidase and simethicone are both known drugs that are useful in treating IBS ([0130]) and Sims teaches formulation for the treatment of GI disorders and relief of symptoms thereof comprising an H2 antagonist, a GI motility agent (e.g., trimebutine) and optionally, simethicone or α-D-galactosidase (abstract; pg. 3, line 23).  Sims also teaches that simethicone and α-D-galactosidase are known as being effective in the relief of flatulence (abstract).  Esquea, Reaume and Sims are directed to compositions for treating GI disorders such as IBS and/or relieving GI discomfort. Reaume and Sims both effectively teach that α-D-galactosidase and simethicone are therapeutic equivalents and Sims additionally teaches that α-D-galactosidase and simethicone can be administered in combination with trimebutine. MPEP 2144.06 states that “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.”  Thus, contrary to Appellant’s assertion that there is no teaching or suggestion that the active agents can be combined, the combined teachings of Esquea, Reaume and Sims very clearly provide motivation and a reasonable expectation of success for combining α-D-galactosidase, simethicone and trimebutine.  With respect to Appellant’s assertion that Reaume and Esquea cannot be properly combined because Esquea teaches the need for special precautions in combining drugs for gastrointestinal disorders, it should be noted that Esquea states, “when formulating simethicone with antidiarrheals, antiperistaltic and histamine H2 antagonist, it has been discovered that without taking special precautions, the speed of dissolution of the antidiarrheals, antiperistaltic and histamine H2 antagonist occurs in an adverse manner ([0016]).  This statement does not “criticize, discredit, or otherwise discourage the solution claimed” (MPEP 2145(X)(D)(1)), it merely states that special precautions should be taken.  Furthermore, Esquea teaches a composition comprising the particular combination of simethicone (an antiflatulent) and trimebutine (an antidiarrheal) clearly indicating that said combination is effective and suitable for the intended purpose.  For these reasons, Appellant’s argument is unpersuasive.

(iii) In the Brief filed 2/9/2022, Appellant argues that Esquea, at best, describes use of a pharmaceutical composition for symptoms of gastrointestinal distress specifically characterized by diarrhea and flatulence.  Appellant states that diarrhea and flatulence are not the equivalent of the conditions recited in the instant claims, and, according to the express teaching of Longstreth, are distinct from IBS.  Brief, pages 9-10.
In response, it is respectfully submitted that this argument has been addressed above under section (A)(i).  For the same reasons as explained above, Appellant’s argument is unpersuasive.

(iv) In the Brief filed 2/9/2022, Appellant argues while Esquea does describe the use of trimebutine, and that it has been used in treating IBS, it is at a different dose and not in the claimed combination.  Appellant states that Esquea teaches that trimebutine has proved to be effective in the treatment of both acute and chronic abdominal pain in patients with functional bowel disorders, especially IBS, at doses ranging from 300 to 600 mg/day ([0013] of Esquea).  Appellant asserts that Esquea does not teach that the dose of trimebutine in the treatment of IBS can be substantially reduced by the addition of other agents.  Appellant also states that Esquea teaches treating diarrhea accompanied by flatulence by administering 100-300 mg trimebutine with simethicone.  Brief at page 10.
In response, it is respectfully submitted that the Examiner agrees with Appellant in that Esquea teaches that trimebutine was known at the time of publication of its effectiveness in treating IBS and amounts thereof.  However, Esquea also teaches administering compositions comprising about 100-300 mg of trimebutine (e.g., 200 mg) and simethicone ([0033] and [0037]; Example 3).  As discussed above, Esquea teaches a broader disclosure than Appellant’s characterization that Esquea teaches treating diarrhea accompanied by flatulence.  Esquea teaches methods of treating lower gastrointestinal disorders and symptoms thereof and treating functional bowel disorders including symptoms of abdominal pain, discomfort, bloating and cramping due to gas and/or diarrhea comprising administering trimebutine and simethicone ([0002], [0008]-[0011] and [0060]).  Esquea also teaches the particular functional bowel disorder, IBS ([0007]-[0008]) Thus, Esquea clearly describes treating functional bowel disorders such as IBS utilizing a composition comprising trimebutine and simethicone.  References are relevant as prior art for all they contain (MPEP 2123).  Accordingly, Esquea establishes that administering a composition comprising simethicone and 100-300 mg (e.g., 200 mg) of trimebutine is effective in treating lower gastrointestinal disorders and symptoms thereof and treating functional bowel disorders (e.g., IBS) including symptoms of abdominal pain, discomfort, bloating and cramping due to gas and/or diarrhea comprising administering trimebutine and simethicone ([0002], [0008]-[0011] and [0060]).  For these reasons, Appellant’s argument is unpersuasive.

(v) In the Brief filed 2/9/2022, Appellant argues that, according to Longstreth, IBS is characterized by a constellation of symptoms including diarrhea and/or constipation and thus, one of skill in the art would have known that a proposed treatment for diarrhea and flatulence does not equate with a treatment for IBS.  Appellant states that the outstanding rejection repeatedly conflates the various conditions and indulges in hindsight reconstruction.  Brief at pages 10-11.
In response, it is respectfully submitted that the argument regarding Longstreth has been addressed above under section (A)(i).  For the same reasons as explained above, Appellant’s argument is unpersuasive.  
Regarding Appellant’s hindsight reconstruction assertion, it is respectfully submitted that it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  As explained in the rejection and preceding paragraphs, the rejection is constructed based on the teachings/suggestions of the prior art and does not include knowledge gleaned only from the Appellant's disclosure.  It should be noted that Appellant does not point to any specific teaching that has allegedly been gleaned from Appellant’s disclosure.  Thus, Appellant’s argument is unpersuasive.

(vi) In the Brief filed 2/9/2022, Appellant argues the Esquea expressly states that when antidiarrheal agents are combined with simethicone and other gastrointestinal relief agents, e.g., H2 antagonists, the speed of dissolution of those agents often occurs in an adverse manner.  Appellant asserts that this teaching shows that the combination of these agents is not a matter of routine, but requires consideration of a variety of factors and careful selection of agents and excipients relative to the specific particular condition to be treated.  Brief, page 11.
In response, it is respectfully submitted that this argument has been addressed above under section (A)(ii).  For the same reasons as explained above, Appellant’s argument is unpersuasive.

(vii) In the Brief filed 2/9/2022, Appellant argues that Esquea does not teach or suggest that a combination of an antidiarrheal agent and an antiflatulent agent would be effective in the treatment of IBS, with all of its various, and sometimes conflicting symptoms.  Appellant further states that the rejection improperly conflates “intestinal disorder” with IBS and also asserts that there would be no motivation for one of ordinary skill in the art to combine the antidiarrheal agents and antiflatulent agents as described in Esquea in the treatment of IBS.  Brief, pages 11-12.
In response, it is respectfully submitted that the claims do not expressly recite a method of treating IBS.  Appellant appears to be arguing limitations that are not in the claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Additionally, Appellant’s other arguments have been addressed above under sections (A)(i) and (A)(ii).  For these reasons, Appellant’s argument is unpersuasive.

(viii) In the Brief filed 2/9/2022, Appellant argues that Esquea does not teach or suggest the specific doses recited in the instant claims.  Brief, page 12.
In response, it is respectfully submitted that Esquea teaches the particular dosage range of 100-300 mg of trimebutine and exemplifies a dosage of 200 mg ([0037]; Example 3).  Esquea also teaches a dosage range of 20 mg to 125 mg of simethicone ([0033]).  While Esquea does not teach the particular amount of 75 mg of simethicone, Esquea does teach a range (20-125 mg) that encompasses the claimed amount.  MPEP 2144.05(II)(A) states, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’” Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to optimize the amount of simethicone taught in Esquea by way of routine experimentation with a reasonable expectation of success because the prior art teaches the general conditions of the claim and it is not inventive to discover the optimum amount within a disclosed range.  MPEP 2144.05(II)(A) states that it is “the normal desire of scientists or artisans to improve upon what is already generally known”.  Regarding the claimed dosage amount of 450 U/gal α-D-galactosidase, Esquea is not relied upon for said teaching and as such Appellant’s argument is not applicable to said limitation.  It is noted that the rejection relies upon Wyrobnik for the suggestion of the dosage amount of 450 U/gal α-D-galactosidase.  Thus, contrary to Appellant’s assertion, Esquea teaches/suggests the claimed dosage amounts of 200 mg of trimebutine maleate and 75 mg of simethicone.  Thus, Appellant’s argument is not persuasive. 

(ix) In the Brief filed 2/9/2022, Appellant argues that Esquea does not teach or suggest the combination of trimebutine, simethicone and α-D-galactosidase and that Esquea is silent to whether the incorporation of α-D-galactosidase can support a reduction in dosage of trimebutine necessary to treat IBS.  Brief, page 12.
In response, it is respectfully submitted that the rejection states that Esquea is silent to α-D-galactosidase.  Reaume and Sims are relied upon for their teaching of α-D-galactosidase.  It is respectfully submitted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Appellant’s argument fails to address the rejection as a whole and specifically to the references that are relevant to the teaching of α-D-galactosidase.  Thus, Appellant’s argument is not persuasive.

(x) In the Brief filed 2/9/2022, Appellant argues that there is no showing that any of the additional references would have been combined as claimed and used in the method as claimed by one of ordinary skill in the art with a reasonable expectation of success.  Brief, page 12.
In response, it is respectfully submitted that Appellant’s argument is vague and does not point to anything specific in the rejection.  Furthermore, the rejection lays out what each reference teaches and the reasoning as to why a skilled artisan would modify the teachings of Esquea to arrive at the claimed invention with a reasonable expectation of success.  Contrary to Appellant’s assertion, the rejection provides the necessary teachings and suggestions to establish a prima facie case of obviousness.  Thus, Appellant’s argument is not persuasive.

(xi) In the Brief filed 2/9/2022, Appellant argues that Reaume fails to provide the missing teaching or suggestion necessary to support a prima facie case of obviousness. Appellant sates that Reaume is silent to the combination of either of those agents in a singular formulation, much less in a formulation further including trimebutine.  Appellant also asserts that in light of Esquea’s teaching that special precautions should be observed when combining of trimebutine, and antiflatulence agents, and other agents such as histamine H2 antagonists, that such combinations produce unpredictable results.  Brief, page 13.
In response, it is respectfully submitted that the rejection states that Reaume and Sims are both relied upon for their teaching of α-D-galactosidase.  It is respectfully submitted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Appellant’s argument fails to address the rejection as a whole and specifically to the combination of Esquea, Reaume and Sims which are relevant to the teaching of α-D-galactosidase.  
It is also respectfully submitted that Esquea’s teaching that special precautions should be observed has been addressed above in section (A)(ii).  Further, the combined teachings of Esquea, Reaume and Sims refute Appellants assertion that “such combinations produce unpredictable results” because Reaume teaches known drugs that are useful in treating IBS including α-D-galactosidase and simethicone ([0130]) and Sims teaches pharmaceutical formulations for the treatment of GI disorders and relief of symptoms thereof comprising an H2 antagonist, a GI motility agent (e.g., trimebutine) and optionally, simethicone or α-D-galactosidase (abstract; page 3, line 23).  Sims additionally teaches that simethicone and α-D-galactosidase are known as being effective in the relief of flatulence (abstract).  The rejection explains that Esquea, Reaume and Sims are all drawn to compositions for the use of treating GI disorders/relieving GI discomfort, thus, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to include α-D-galactosidase into the invention of Esquea with a reasonable expectation of success. A skilled artisan would have been motivated to do so because Reaume teaches α-D-galactosidase and simethicone are both effective in treating IBS and Sims teaches that α-D-galactosidase and simethicone can be administered in combination with trimebutine and are both known as being effective in the relief of flatulence (abstract). Reaume and Sims effectively teach that simethicone and α-D-galactosidase are therapeutic equivalents.  MPEP 2144.06 states that “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.”  Accordingly, a skilled artisan would have reasonably expected a composition comprising trimebutine maleate, simethicone and α-D-galactosidase that effectively treats GI disorders including IBS and symptoms thereof including abdominal discomfort and pain.  Contrary to Appellant’s assertions, the references provide the necessary teachings and suggestions to establish a prima facie case of obviousness and Sims specifically teaches a composition comprising the combination that Esquea states that special precautions should be observed.  Accordingly, the prior art, when considered as a whole, is not unpredictable. Thus, Appellant’s arguments are not persuasive.

(xii) In the Brief filed 2/9/2022, Appellant argues that it is an impermissible use of hindsight reconstruction to rely on Applicant’s disclosure to select disparate elements from the art to be applied as required in the instant claims for the treatment of the specified conditions in a specific class of patient.  Appellant also asserts that the use of the claimed actives in the treatment of various and unrelated conditions does not rise to a reliable suggestion that they could have been combined as claimed to efficaciously treat the specific conditions recited with any reasonable expectation of success.  Brief, page 14.
In response, it is respectfully submitted that it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  It is important to note that ,as discussed above, Esquea teaches trimebutine was well-known to treat IBS and Esquea generally teaches administering trimebutine and simethicone for the treatment of functional bowel disorders and specifically names IBS as a functional bowel disorder.  Also discussed above, Reaume teaches that both α-D-galactosidase and simethicone are useful in treating IBS.  Thus, Esquea and Reaume establish that all 3 active agents were known in the art at the time of the invention to be useful in treating IBS.  MPEP 2144.06(I) states, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art”.  Further, Sims provides the teaching that trimebutine and simethicone or α-D-galactosidase can be combined to generally treat GI disorders and relief of symptoms thereof.  The references, when considered as a whole, provide the necessary teachings and suggestions to combine the 3 active agents with a reasonable expectation of success.  Thus, contrary to Appellant’s assertion, the rejection is constructed based on the teachings/suggestions of the prior art and does not include knowledge gleaned only from the Appellant's disclosure.  Appellant’s argument is unpersuasive.

(xiii) In the Brief filed 2/9/2022, Appellant argues that the previously submitted Exhibit (filed 6/24/2021) contains post-filing data form a Phase III clinical safety and efficacy study using the claimed combination of trimebutine maleate, α-D-galactosidase and simethicone to treat patients of the specified class suffering the specified symptoms.  Appellant asserts that the method proved effective in reducing the perception of pain and abdominal distension in the selected patients, quality of life was improved and the claimed combination was shown to be safe and effective.  Appellant states that the combination of these three active agents represents an important development in treating patients suffering the specified maladies.  Brief, page 14.
In response, it is respectfully submitted that insomuch as this may be an assertion of unexpected results, MPEP 716.01(c) states that evidence regarding unexpected results should be provided in affidavit or declaration form. MPEP 716.02 also details the burden on Applicant to establish that results in a side-by-side comparison to the closest prior art are unexpected and significant.  Specifically, Applicant must establish that differences in results are in fact unexpected and unobvious and are of both practical and statistical significance.  Additionally, evidence of unexpected results must be commensurate in scope with the claims.  In this case, the exhibit provided is not in affidavit or declaration form and the data does not compare the claimed invention to the closest prior art. The exhibit merely demonstrates that the combination of 200 mg of trimebutine, 450 GalU of α-D-galactosidase and 75 mg of simethicone is effective in reducing pain, abdominal distention, and severity of flatulence, and improves quality life in patients with IBS after 28 days of daily treatment.  It should be noted that there is no mention of IBS, flatulence, quality of life or treatment duration in the claim.  Appellant has not met their burden of establishing that the results are in fact unexpected and significant.  Thus, the exhibit fails to provide evidence of nonobviousness.  

(xiv) In the Brief filed 2/9/2022, Appellant argues that reliance on Sims suffers from overgeneralization and conflating the various gastrointestinal distress and disorders recited in Sims with the condition of IBS.  Appellant asserts that Sims does not recite IBS.  Appellant also asserts that the rejection has improperly combined a variety of references addressing various agents said to be useful in a broad and general collection of maladies that one might call gastrointestinal disorders.  Appellant further asserts that it is inappropriate to take the teachings of those various references and combine than as though they all applied to IBS.  Brief, pages 14-15.
In response, it is respectfully submitted that the rejection does not allege that Sims teaches IBS.  However, as discussed above, Esquea teaches trimebutine was well-known to treat IBS and Esquea generally teaches administering trimebutine and simethicone for the treatment of functional bowel disorders and specifically names IBS as a functional bowel disorder.  Also discussed above, Reaume teaches that both α-D-galactosidase and simethicone are useful in treating IBS.  Thus, Esquea and Reaume establish that all 3 active agents were known in the art at the time of the invention to be useful in treating IBS.  The fact that Sims does not specifically teach administering the agents to treat IBS is irrelevant because Esquea and Reaume provide said teaching.  As mentioned several times above, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Appellant’s argument fails to address the rejection as a whole and specifically to the combination of Esquea, Reaume and Sims which are relevant to the teaching of combining the 3 active agents and their recognized use of treating IBS.  It should also be noted that Esquea provides a composition comprising trimebutine and simethicone, Reaume generally teaches that α-D-galactosidase and simethicone are useful in treating IBS, and Sims provides the teaching that trimebutine and simethicone or α-D-galactosidase can be combined to generally treat GI disorders and relief of symptoms thereof.  The references, when considered as a whole, provide the necessary teachings and suggestions to combine the 3 active agents with a reasonable expectation of success.  For these reasons, Appellant’s argument is unpersuasive.

(xv) In the Brief filed 2/9/2022, Appellant argues that Esquea teaches “special precautions” must be exercised when combining the various agents as are discussed in these references.  Appellant asserts that the cited references, when properly considered as a whole, and considering the entirety of the various cited references, not only fails to support a prima facie case, they more accurately teach away from the claimed invention.  Brief, page 15.
In response, it is respectfully submitted that Esquea’s teachings of “special precautions” have been addressed above under section (A)(ii).  Esquea’s statement does not “criticize, discredit, or otherwise discourage the solution claimed” (MPEP 2145(X)(D)(1)), it merely states that special precautions should be taken.  Such a statement is not a teaching away.  Furthermore, Esquea teaches a composition comprising the particular combination of simethicone (an antiflatulent) and trimebutine (an antidiarrheal) clearly indicating that said combination is effective and suitable for the intended purpose.  The additional reference of Sims also illustrates the combination of trimebutine with simethicone or α-D-galactosidase providing further evidence that the prior art suggests the combination of the claimed actives.  Appellant’s argument is unpersuasive.

(xvi) In the Brief filed 2/9/2022, Appellant argues that claims 7-13 depend from claim 1 and are likewise nonobvious over the cited references for at least the same reasons, and because each dependent claim recites a further combination of elements not disclosed, taught or reasonably suggested by the cited references.  Brief, page 16.
In response, it is respectfully submitted that for the same reasons as explained above, the cited references provide the necessary teachings and suggestions to establish a prima facie case of obviousness.  It is noted that while Appellant asserts that each dependent claim recites a further combination of elements not disclosed, taught or reasonably suggested by the cited references, Appellant fails to point out any specific deficiency. MPEP 2145 states, “If a prima facie case of obviousness is established, the burden shifts to the applicant to come forward with arguments and/or evidence to rebut the prima facie case.”  Appellant has not met their burden of providing arguments addressing the rejection of claims 7-13 with any specificity.  It is respectfully submitted that each additional element in claims 7-13 has been addressed in the rejection above (see pages 9-12) and a prima facie case of obviousness has been established.  Thus, Appellant’s argument is unpersuasive.

xvii) In the Brief filed 2/9/2022, Appellant argues that claim 14 is nonobvious over the cited references for at least the same reasons as recited above with respect to claim 1.  Brief, page 16.
In response, it is respectfully submitted that for the same reasons as explained above, the cited references provide the necessary teachings and suggestions to establish a prima facie case of obviousness.  No further arguments have been presented regarding claim 14.  As such, Appellant’s argument is unpersuasive.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/CASEY S HAGOPIAN/Examiner, Art Unit 1617                                                                                                                                                                                                        
Conferees:
 /JOHANN R RICHTER/ Supervisory Patent Examiner, Art Unit 1617                                                                                                                                                                                                       
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615              

                                                                                                                                                                                          Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.